Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Titan Computer Services Inc. Spring Valley, NY We hereby consent to the inclusion in this Registration Statement on form S-1 A of our report dated March 26, 2016 relating to the financial statements of Titan Computer Services Inc. as of and for the years ended December 31, 2015 and 2014. We further consent to being named as “Experts” in accounting and auditing as defined in the report. /s/ZBS Group LLP Plainview, New York March 28, 2016
